Case 2:20-cv-00966-NR Document 160 Filed 07/22/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR ) Civil Action
PRESIDENT, INC.; et al., )
)
Plaintiffs )
)
V. ) No.: 2-20-CV-996-NR
)
KATHY BOOCKVAR; et al., )
)
Defendants )
) Judge J. Nicholas Ranjan

JOINDER

Defendant, Erie County Board of Elections, does hereby formally Join the Defendant, Kathy
BOockvar, Secretary of the Commonwealth, in the defense of the above-captioned matter, including
any Answer, Pleading, Motion, Discovery and Argument prepared and filed by the Defendant, Kathy

Boockvar, Secretary of the Commonwealth.

Date: July 22, 2020
Respectfully submitted,

TALARICO & ASSOCIATES

By Germ / Ths

Thomds S. Talarico, Esquire

Ay
Attorney for Defendant,

Erie County Board of Elections
230 West Sixth Street, Suite 202
Erie, Pennsylvania 16507
(814) 459-4472
Supreme Court ID 36256
